DETAILED ACTION
The present application, filed 11/14/2019, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re claim 9, it is unclear if “a sensor” (line 3) is the same or different as “a sensor” recited in claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-3, 5-8, 11, 13, 14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al. (“Petkov”, US 2016/0094141) in view of Terakawa (US 2013/0069741).
Re claim 1, Petkov teaches a device [Fig 1] configured to regulate AC voltage [101], the device comprising: a magnetic core [116 as described in paragraph 47]; a plurality of windings [117, 118] around the magnetic core; a plurality of switch arrays [107] connectable between an AC power source and the respective windings, the switch arrays including a respective plurality of switches [103-106], wherein the switches are controllable to connect the AC power source to the windings in a first polarity or in a second polarity [paragraph 43], wherein the first polarity and second polarity are different polarities [paragraph 44]; but does not teach an electrical conductor through the magnetic core, wherein the electrical conductor is series-connectable to a power line, wherein an AC voltage of the power line is regulated by adding an AC voltage of the electrical conductor responsive to selection of the switches of the switch arrays.
Terakawa teaches a device [Fig 1A] having an electrical conductor [1] through the magnetic core [2], wherein the electrical conductor is series-connectable to a power line, wherein an AC voltage of the power line is regulated by adding an AC voltage of the electrical conductor responsive to selection of the switches of the switch arrays [as described in paragraph 37]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Petkov to include the features of Terakawa because it is used to reduce the noise 
Re claim 2, Petkov teaches wherein at least one of the switch arrays is further controllable to: (i) disconnect an AC power source from a respective winding [paragraph 42, switch unit 107 disconnects AC source to load, which includes windings 117 and 118], (ii) disconnect an AC power source from the respective winding and short circuit the respective winding, or (iii) add zero voltage to the electrical conductor.
Re claim 3, Petkov teaches wherein the magnetic core, the windings, and the electrical conductor comprise a transformer [116], wherein the windings include a plurality i of primary windings [118], wherein i is a plural integer, wherein the ith winding includes N, turns, wherein N, are positive integers, but does not teach the electrical conductor is a secondary of one turn, wherein primary to secondary turns ratio of the transformer equals N respectively for the primary windings.
Terakawa teaches wherein the electrical conductor [1] is a secondary of one turn, wherein primary to secondary turns ratio of the transformer equals N respectively for the primary windings [the conductor and winding 3 are electrically insulated in the magnetic core 2, paragraph 37]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Petkov to include the features of Terakawa because it is used to reduce the noise interference superimposed on the conductor, thus improving the utility of the device, which increases efficiency.

Terakawa teaches a device [Fig 1A] wherein the magnetic core [2] includes a plurality of magnetic cores [21-2n] and wherein the electrical conductor [1] is inserted through the magnetic cores. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Petkov to include the features of Terakawa because it is used to reduce the noise interference superimposed on the conductor, thus improving the utility of the device, which increases efficiency.
Re claim 6, Petkov teaches the limitations as applied to the claim above but does not teach wherein the electrical conductor is a single electrical conductor inserted through the magnetic core.
Terakawa teaches wherein the electrical conductor [1] is a single electrical conductor inserted through the magnetic core [as shown in Fig 1A]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Petkov to include the features of Terakawa because it is used to reduce the noise interference superimposed on the conductor, thus improving the utility of the device, which increases efficiency.
Re claim 7, Petkov teaches the limitations as applied to the claim above but does not teach wherein the magnetic core includes a gap, wherein during operation peak magnetic flux through the core is lower than a saturation level of the magnetic core.

Re claim 8, Petkov teaches wherein during operation a primary AC voltage is applied to the windings [via switch unit 107, paragraph 43], the device further comprising: a controller [150]; a sensor [131] connectable to the controller, the sensor configured to sense primary AC voltage VAC [paragraph 53], and to switch between operational switching states of the switches, at a switching time ts when primary AC voltage VAC, is within a previously determined time interval of a maximum positive or negative peak voltage [paragraph 55].
Re claim 11, Petkov teaches wherein the power line is part of an AC power grid and the device is controllable to regulate grid voltage [converters being used in smart grids, paragraph 89].
Re claim 13, Petkov teaches [Fig 1] a method for regulating voltage in an alternating current (AC) system using a device including: a magnetic core [116 as described in paragraph 47], a plurality of windings [107] around the core and a plurality of switch arrays connectable between an AC power source [101] and the respective windings, the switch arrays including a respective plurality of switches [103-106], the method comprising: series-connecting the electrical conductor to a power line; during 
Terakawa teaches a device [Fig 1A] having an electrical conductor [1] through the magnetic core [2], wherein the electrical conductor is series-connectable to a power line, wherein an AC voltage of the power line is regulated by adding an AC voltage of the electrical conductor responsive to selection of the switches of the switch arrays [as described in paragraph 37]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Petkov to include the features of Terakawa because it is used to reduce the noise interference superimposed on the conductor, thus improving the utility of the device, which increases efficiency.
Re claim 14, Petkov teaches during operation, controlling at least one of the switch arrays thereby (i) disconnecting an AC power source from a respective winding [paragraph 42, switch unit 107 disconnects AC source to load, which includes windings 117 and 118], (ii) disconnecting an AC power source from the respective winding and short circuit the respective winding, or (iii) adding zero voltage to the electrical conductor.
Re claim 16, Petkov teaches the limitations as applied to the claim above but does not teach wherein the magnetic core includes a plurality of magnetic cores, the 
Terakawa teaches a device [Fig 1A] wherein the magnetic core [2] includes a plurality of magnetic cores [21-2n] and wherein the electrical conductor [1] is inserted through the magnetic cores. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Petkov to include the features of Terakawa because it is used to reduce the noise interference superimposed on the conductor, thus improving the utility of the device, which increases efficiency.
Re claim 17, Petkov teaches during operation of the device, applying a primary AC voltage VAC to the windings; sensing [via 131] a primary AC voltage VAC [paragraph 53]; and switching between operational switching states of the switches, at a switching time is when primary AC voltage VAC, is within a previously determined time interval of a maximum positive or negative peak voltage [paragraph 55].
Re claim 19, Petkov teaches during operation of the device, applying a primary AC voltage VAC to the windings [via switch unit 107, paragraph 43]; but does not teach sensing magnetic flux and responsive to sensed magnetic flux, driving a compensation current, thereby reducing below a previously determined threshold a flux transient in the core.
Terakawa teaches sensing magnetic flux [as described in paragraph 66] and responsive to sensed magnetic flux, driving a compensation current, thereby reducing below a previously determined threshold a flux transient in the core [changing the resistance value of 4 as a result of the sensed magnetic field, paragraph 66]. It would .
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Terakawa and Kim et al. (“Kim” US 9,479,077).
Re claim 12, Petkov teaches the limitations as applied to the claim above but does not teach wherein the power line is configured to feed a direct current DC regulating circuit to provide a regulated DC voltage.
Kim teaches a device [Fig 1A] wherein the power line is configured to feed a direct current DC regulating circuit [114] to provide a regulated DC voltage [at 134, Col 7, ln 33-41]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Petkov to include the features of Kim because it is used for higher power utilization, thus improving the utility of the device, which increases efficiency.
Re claim 20, Petkov teaches the limitations as applied to the claim above but does not teach controlling the device to regulate grid voltage; or feeding a direct current (DC) regulating circuit thereby regulating DC voltage.
Kim teaches a device [Fig 1A] wherein the power line is configured to feed a direct current DC regulating circuit [114] to provide a regulated DC voltage [at 134, Col 7, ln 33-41]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Petkov to .
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 10, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 4 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “during operation a primary AC voltage VAC, is applied to the i primary windings, wherein the AC voltage of the electrical conductor is incremented by plus or minus primary AC voltage VAC, divided by the turns ratio N,( ±VAC/ N,) or zero depending on the selection of the switches of the switch arrays” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 9 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the controller is configured to sense the primary AC voltage and AC input frequency, and to match a first attenuation peak of a digital finite input response filter to correspond with the AC input 
Re claim 10 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the controller is configured to sense magnetic flux using the magnetic flux sensor and to drive the auxiliary winding with a compensation current having a level and polarity that reduces below a previously determined threshold a flux transient in the core” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 15 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “during operation of the device, applying a primary AC voltage VAC, to the i primary windings, wherein the AC voltage of the electrical conductor is incremented by plus or minus primary AC voltage VAC, divided by the turns ratio N, (+VAC/N,) or zero depending on said controlling of the switches” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 18 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “during switching sensing the primary AC voltage and AC input frequency; and matching a first attenuation peak of a digital finite input response filter (FIR) to correspond with the AC input frequency” in combination with the additionally claimed features, as are claimed by Applicant.


Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838